Citation Nr: 1200457	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO. 09-33 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at an April 2011 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran's PTSD results in occupational and social impairment with deficiencies in work, family relations, and mood, including near-continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances including work or a work-like setting, and suicidal ideation.
 
2. The preponderance of the evidence shows that at no time during the pendency of the Veteran's claim for a higher initial rating for PTSD has he experienced total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.






CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no more, for PTSD are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds in this decision that the criteria for an initial rating of 70 percent rating for PTSD are met for the full pendency of the Veteran's initial rating claim, but that the more severe criteria for a 100 percent rating are not met or approximated. Accordingly, the Board grants a higher initial rating, from 10 percent to 70 percent, for PTSD, but finds that the preponderance of the evidence is against the highest schedular rating for PTSD of 100 percent.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The RO provided the Veteran VCAA notice with respect to his claim for service connection for PTSD in March 2008, and granted service connection for PTSD in January 2009. In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006). The current appeal is a result of a notice of disagreement with the initial rating assigned, and thus gives rise to no further duty to notify under the VCAA. See 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. There are nearly certainly updated records of VA treatment and records of Vet Center treatment that have not been associated with the claims file. However, based on the treatment records and the Veteran's April 2011 hearing testimony, it is the undersigned's view, as expressed to the Veteran at his hearing, that this claim can be accurately decided based on the medical evidence currently of record and the Veteran's April 2011 hearing testimony, without the need for remand. The medical evidence and the April 2011 hearing testimony establish to near-certainty that the criteria for a 70 percent rating are met but that the criteria for a rating of 100 percent for PTSD are not met or approximated. 

A remand for additional medical evidence would serve no useful purpose and would be of no benefit to the Veteran, but rather would delay substantial additional compensation benefits to which the Veteran is clearly entitled. The Board finds that, in the circumstances of the Veteran's claim, any additional development or notification would serve no useful purpose. The evidence is already overwhelming in support of the result reached by the Board in this decision. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

With respect to VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The most recent VA examination was provided in October 2008. The examination report is based on review of the claims file, taking a relevant history from the Veteran, and clinical evaluation of the Veteran. 

With the benefit of a great deal of subsequent evidence, the Board does not agree with the VA October 2008 VA examiner's overall assessment of the level of severity Veteran's PTSD, and will assign greater weight to the greater level of severity of symptoms reflected in treatment reports and the testimony of the Veteran at his April 2011 VA Board hearing. However, the examination report is adequate; the information provided by the VA examiner is supported by a thorough history, fully reasoned explanations and clinical findings and, as will be discussed at length below, when viewed in the context of ongoing records of treatment and the Veteran's hearing testimony, is sufficient to determine that a rating of 70 percent is warranted but that the criteria for the next higher rating of 100 percent are not met or approximated. A new examination is not required as the examiner's opinions are well-supported and the Veteran and VA treatment records have described an improvement over time in his psychiatric symptoms due to VA treatment and medications, rather than a worsening.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence necessary to substantiate the claim and reach an accurate ratings determination has been obtained. 


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. §§ 4.10.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported during the rating period for consideration. GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities. GAF scores from 81 to 90 represent absent or minimal symptoms. GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning. GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school). A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas. A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute). A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death. See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 10 percent rating for PTSD is assigned where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent rating for PTSD will be assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. A 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. Id. A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

At VA treatment in July 2007, the Veteran was noted to be on medications of depression, sleep problems and anxiety. He denied any desire to hurt himself or others. On mental status examination he was awake and alert, and oriented to person, place and time. He was cooperative. He made good eye contact and was in good touch with reality. He was appropriately dressed and groomed. His speech was within normal limits in rate, rhythm, volume, tone and prosody. His mood was sad and tense. His affect was mood-congruent. No mania or hypomania was noted. He had a goal-directed linear thought process. There were no flights of ideas, looseness of associations or delusions noted. He denied any active suicidal or homicidal ideation or auditory or visual hallucinations at the time of examination. His insight and judgment were good. All aspects of memory were grossly intact. The treating VA psychiatrist's assessment was major depressive disorder. 

Additionally, at the July 2007 VA treatment session a standard VA PTSD screening was positive. 

The effective date for service connection for PTSD, and therefore the beginning of the rating period for consideration in this claim for a higher initial rating for PTSD, is January 28, 2008. 

At VA treatment in March 2008, the Veteran was diagnosed as having major depression, treated by medication. 

Vet Center records of treatment in the claims file, received in July 2008, are not as specific or detailed as the VA records of treatment, and do not contain sufficient information to be of substantial probative weight in assignment of a disability rating for PTSD.

At a VA examination in October 2008, conducted primarily for the purpose of determining whether the Veteran has PTSD, the Veteran came to the examination dressed casually and appeared to have adequate personal hygiene. He had poor eye contact and was nervous and fidgety throughout the examination. He held his head leaning forward and looking down and infrequently his face became flushed as he conversed with the examiner. He also appeared to have an affect consistent with depressed mood. Psychomotor retardation was noted. Memory, attention and concentration appeared to be within normal limits. He showed no evidence of a thought disorder in terms of derailment, tangentiality, or circumlocution. He denied hallucinations or delusions except for ringing in his ears. He was noted to have a severe sleep disturbance, sleeping only approximately two and one-half hours per night. While drug abuse had not been a problem for the Veteran, he indicated that he drank three to four beers per day, but "sometimes more," defined as drinking 10 to 12 beers a day a few days a week. 

There was no impairment of thought process or communication noted upon examination. A GAF score of 60 was assigned. The Veteran was noted to have experienced almost daily panic attacks until he was started on medications for anxiety. He was noted to avoid interaction with his grandchildren because they made a lot of noise which remind him of the war, in particular popping sounds. He was noted to have difficulty staying asleep, to be irritable, and to have occasional angry outbursts at his family. He was found to persistently avoid thoughts, feelings, and activities that arouse recollection of the trauma. He was noted to have difficulty with angry outbursts at his family. He reported that he was frequently irritated by coworkers and occasionally argued with them. 

In the present complaint and history section of the October 2008 VA examination report, it was noted that the Veteran had trouble startling easily, significant problems with anger, getting mad at his family and having recently punched hole through the bathroom door, road rage such that he was easily angered by other drivers, and, in addition to his anxiety, a number of problems with depression, including depressed mood, difficulty sleeping, and a history of suicidal ideation.

The examiner diagnosed the Veteran as having chronic, moderate PTSD.
The examiner found that the Veteran had an ongoing history of alcohol abuse and opined that this was secondary to his PTSD. The Veteran reported that he used alcohol consumption to try to numb his feelings. The examiner found no other mental disorders, thus differing in opinion from prior diagnoses of a major depressive disorder.

The October 2008 VA examiner opined that the Veteran had a mild level of impairment of occupational and social functioning. He elaborated that although the Veteran had missed work he had continued to maintain his employment over time and tried to get along with others. He was noted to have social impairment at work in the form of irritability and occasional arguments with coworkers. Likewise, he felt attached to his family but avoided contact with them and became easily angered over "little things" with his wife, daughters, and grandchildren. The October 2008 VA examiner opined that the Veteran was able to maintain personal hygiene and activities of daily living.

At VA treatment in January 2009, the Veteran reported increased stress as the result of their daughter living with them after being incarcerated. The Veteran and his spouse were noted to have custody of their three grandchildren and to care for them. The Veteran reported symptoms of depression including sleep disturbance and weight gain. He appeared his stated age and appeared healthy, although he had been diagnosed with coronary artery disease. Grooming and hygiene were good and his clothing was clean and appropriate. Speech was soft in tone and was restricted in rate and productivity. His mood was depressed and his affect was congruent. Global Assessment of Functioning was 55, in consideration of serious signs and symptoms of depression. A GAF of 55 is in the middle of that part of the GAF spectrum corresponding to moderate symptoms.

At VA treatment in June 2009 the Veteran was dysphoric and his affect was congruent. He avoided eye contact initially but improved as the interview progressed. His speech was somewhat muted. No disruption in thought process or content was noted. He appeared alert and oriented. He denied suicidal or homicidal ideation. He was not considered a threat to himself or others.

A VA medications list from July 2009 indicates that the Veteran was prescribed separate medications for sleep, nightmares, depression and anxiety.

At VA treatment in August 2009, his mood was dysphoric and his affect was congruent. He made eye contact and was showing significant improvement. His speech was within normal limits. No disruption in thought processes or content was noted. He appeared alert and oriented.

At VA treatment in March 2010, the Veteran was noted to recently have become enraged at his granddaughter when she began arguing with his wife. The granddaughter had been raised by the Veteran and his wife. He verbally attacked her and physically hit a door several times. He expressed personal shame and condemnation for his actions. He expressed a fear that he had no control over his emotions. He stated that he should have walked away and did not. On objective observation his mood was initially dysphoric and anxious. His affect was congruent. By the end of the session his mood had improved along with his affect. There was no disruption in thought processes or content. His speech was within normal limits. He was alert and oriented. He denied suicidal or homicidal ideation. He was not considered a threat to himself or others.

At VA treatment in June 2010, the Veteran indicated that there had been arguments with his family recently but with less emotional volatility. He had experienced positive emotions about his granddaughter's graduation. On objective observation his mood was dysphoric. His affect was congruent. No disruption in thought processes or content was noted. His speech was within normal limits. He was alert and oriented. Objectives of therapy were to reduce his depression, anxiety, and PTSD symptoms and to improve the quality of his life. He denied any suicidal or homicidal ideation. He was not considered a threat to himself or others at the time of examination. 

The undersigned received the personal testimony of the Veteran and his wife at an April 2011 Board hearing in Waco, Texas. The Veteran described employment as a welder, which suited him because the job was isolated. He stated that workers' practical jokes around him caused him to become very irate and agitated; at such times he felt like "snapping peoples' heads off." His wife noted that his coworkers would never touch him from the back, or else he would come out swinging. He described disciplinary problems at work for physical altercations, pushing, and shoving, approximately 4 or 5 times in a year, with what he referred to at the hearing as practical jokers and "loud-mouths." He stated that he felt that people made fun of him at work behind his back. 

Also at his April 2011 Board hearing he described having thoughts about suicide four or five times in the past three years - and described one such rumination. The Veteran's spouse noted that the Veteran was hospitalized for mental illness for three months in 1985. The Veteran's wife described periods where the Veteran was would be severely depressed and alternating periods where he would be like a "zombie," to the point where his employers would call her to ask if he was okay. She stated that the Veteran was fortunate to have a good boss. She described placing guns in the house out of reach when the Veteran was very depressed. She stated that she usually slept in another bedroom because of the Veteran's screams at night. The Veteran described frequent problems with immediate recall and problems with remote recollections. He described getting up a couple of times every night to check all of the locks in his house. He indicated that there were times he did not want to bathe but his wife would make sure that he did. 

He described regretting that he was not able to be the father he wanted to be for his now grown-up children. He described being unable to help them with lifestyle choices, children, or economic choices because of his anger. The Veteran's wife agreed that the Veteran did not have a good relationship with the children, and that he had not been physically abusive toward them but had been verbally abusive. She described his conflict with a 19-year-old granddaughter, and having to explain the Veteran's behavior to his children and grandchildren. 

At the hearing the Veteran's representative noted that the Veteran had had confrontations with the police recently involving one of his daughters and his problems with anger, and that the Veteran was having several anxiety attacks each week. The Veteran elaborated that the anxiety attacks had gotten better with medication and that he could recognize them in advance now. 

The Veteran and his wife are competent to testify as to the nature and severity of the psychiatric symptoms described at the hearing, as those symptoms are subject to personal observation by laypersons. The Board finds the hearing testimony of the Veteran and his wife to be credible and of a high probative value, based on their demeanor at the hearing, the internal consistency of their assertions, and the consistency of their assertions with what is contained in contemporaneous VA treatment records.

Lay statements received from family, friends and coworkers of the Veteran in June 2009 are very similar to testimony present at the Veteran' April 2011 Board hearing, and serve to further bolster the credibility and probative weight of the hearing testimony.

The June 2008 VA examiner described moderate and mild to describe the Veteran's PTSD, and assigned a GAF score of 60, corresponding to less severe end of the GAF scale that correspondence to moderate symptoms. However, the Board finds that a greater weight is to be assigned to treatment records covering a period of many years and the candid hearing testimony of the Veteran and his spouse in April 2011. For example, a January 2009 VA treatment provider assigned a GAF score of 55  and described the Veteran's signs and symptoms of depression as serious.

The Veteran is documented to have become enraged with his family at certain points in time, and to be receiving separate psychiatric medications for anxiety, depression, sleeplessness, and nightmares. His mood at all times is at best dysphoric. A VA examiner found his alcohol abuse to be secondary to his PTSD and to be characterized by drinking of 10 to 12 beers a few days week. At his hearing his wife said she slept in a separate room because of his screaming during nightmares, he discussed periodic suicidal ideation, he described physical confrontations at work, and his wife described alternating periods of severe depression and the Veteran becoming like a "zombie." 

This evidence demonstrates that the Veteran has PTSD resulting in occupational and social impairment with deficiencies in work, family relations, and mood, including near-continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances including work or a work-like setting, and suicidal ideation. Accordingly, an initial rating of 70 percent for PTSD for the full pendency of the initial rating claim, from January 28, 2008, forward, is warranted. See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria for a 100 percent rating are not met are approximated. The Veteran does not experience total occupational or social impairment. He is employed and has family relations, albeit with severe difficulties as would be expected in a Veteran rated as 70 percent disabled due to PTSD. In all records of treatment the Veteran was found to be fully oriented, to have little or no impairment in thought processes or communication; to have no delusions or hallucinations; to behave appropriately except for instances of anxiety and anger (not in a grossly inappropriate manner); to present no danger of hurting himself or others; and to be well-groomed and able to perform activities of daily living (including maintenance of minimal personal hygiene). The treatment and examination reports his hearing testimony reflect that he knows the names of close relatives, his own occupation and his own name. There is no evidence or contention to the contrary; the evidence that the Veteran does not have signs and symptoms of a nature or severity to meet or approximate the criteria for a 100 percent rating preponderates. Accordingly, the preponderance of the evidence is against assignment of the next higher rating of 100 percent for the full pendency of the Veteran's claim. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Thus, although certain of the criteria for a 70 percent rating for PTSD are met, the criteria for the next higher rating of 100 percent have not been met or approximated for any period at issue in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411. The criteria for a 100 percent rating are not met or approximated for any relevant period, so that preponderance of the evidence is against a higher staged rating of 100 percent for any rating period at issue in this appeal. Fenderson v. West, 12 Vet. App. 119 (1999).

As the preponderance of the evidence is against a finding that a schedular or extraschedular rating in excess of 70 percent is warranted, the benefit of the doubt doctrine is not for application in resolution of this aspect of the Veteran's appeal. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected PTSD. The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111 (2008). The Veteran's most severe aspects of the Veteran's disability level and symptomatology, including occupational and social impairment with deficiencies in work, family relations, and mood, including near-continuous panic or depression, impaired impulse control, difficulty adapting to stressful circumstances, including work or a work-like setting, and suicidal ideation, are contemplated by the schedular rating criteria corresponding to assignment of ratings of 70 percent. Accordingly, referral for extraschedular consideration is not warranted. Thun, 22 Vet. App. at 115.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted, effective from January 28, 2008.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


